Appeal from a decision of the Unemployment Insurance *954Appeal Board, filed September 6, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a maintenance engineer, was fired when he refused to work periodically on the weekends. The evidence establishes that claimant was advised when he was hired that he would occasionally have to work weekends. Although he had done so in the past, claimant began to refuse to do weekend work when he did not receive the raise that he had expected. Claimant testified that, had he gotten the raise he wanted, he would have worked on the weekend. Accordingly, the conclusion that claimant’s employment ended under disqualifying conditions and that his actions constituted misconduct is supported by substantial evidence (see, Matter of Graziose [Levine], 50 AD2d 1030; Matter of Flores [Levine], 50 AD2d 1006).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.